Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention which is the combination of detecting LINC and PRAME nucleic acid expression, modification of the TERT gene, and the disease is melanoma in the reply filed on 6/24/2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/483834, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application at least because the 
The instant claims do have the benefit of priority to the application filed on 9/22/17.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation in claims 25, 26 and claim 10 of “less than about 20 milligrams of cellular material” is new matter.  
 	The response points to claim 8 and paragraphs 8, 85, 111-113 and Example 2 of the specification for support for the newly added amendments.  
Paragraph 8 defines that an effective amount of a skin sample comprises between 50 micrograms and 600 micrograms of RNA or DNA, but is silent as to the weight of cellular material required to achieve this end.  There is no measurement given in the order of “milli” grams.  Paragraphs 87-88, identified by the examiner, also discuss nucleic acid product yield, on the order of picograms and nanograms.  Again there is no mention of the weight of cellular material used to achieve this end.  
Paragraphs 85, 111-113, and Example 2 are silent as to any support for the limitation at issue.  
Paragraphs 171-176 discuss the amount of cellular material in a sample.  However, this section does not provide basis for the range “less than about 20 milligrams” because  there is no discussion of milligram quantities or ranges which are limited as currently claimed.  
Example 14 discloses a skin sample collection procedure adhesive patches were used to harvest skin samples.  Tissues from individual patches were lysed and nucleic acids were extracted.  Figure 15 depicts that each patch collected 0.20-0.30 mg or skin.  This is orders of magnitude less biological sample than the range currently claimed.  
Thus, having considered this, the newly added limitation in claim 25 is new matter.  
Claims 27-30 and claim 2 recite the new limitation “at least two different types of beads” which is also new matter.  The phrase “types of beads” or any reference to beads having or being “types” is not in the specification. 
The response points to claim 8 and paragraphs 8, 85, 111-113 and Example 2 of the specification for support for the newly added amendments.  
Original claim 8, paragraphs 8, 85 and 111-113 are silent as to this limitation. 
Paragraph 8 discusses that the plurality of beads is “silica-coated magnetic beads.”  
Paragraph 85 discusses that the beads may be glass, silica latex or polymeric.  The beads may be magnetic, and in some instances silica-coated magnetic beads.  The specification does not refer to these as “types” nor does it set forth using beads of more than one material (i.e. using both latex and glass beads) in the same method.  
Paragraphs 111-113 do not mention beads.  
Example 2, beginning at paragraph 224, teaches comparing magnetic beads of different surface chemistry.  The example teaches four separate isolations using four different commercially purchased beads.  There is no suggestion or teaching that more than one of these bead “types” was combined in a single isolation method as currently claimed. 
Thus, the newly added claims is rejected for reciting new matter.  
Considering all of this, it is concluded that the limitation is new matter. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 8, 9, 11, 24, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4, 5, 8, 9, 11, and 24 are indefinite when they recite “the skin sample” because claim 1 from which these claims depend neither recites nor requires a skin sample.  Thus, this phrase lacks antecedent basis and makes it confusing as to whether or not a skin sample is a required element of the claims.  

	
 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 27, 28, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henning et al. (Clinical Chemistry 56:12 (2010), pages 1845-1853).
 	Henning et al. teach a method for detecting nucleic acid expression level and a modification in DNA in a biological sample obtained from an individual comprising contacting a biological sample obtained from an individual in need thereof with a plurality of beads and co-isolating RNA and genomic DNA from the plurality of beads.  In particular Henning et al. teach a method to isolate total nucleic acids from tissue using iron oxide beads coated with a nanolayer of silica (p. 1846, Col. 1, and Figure 1).  The method includes contacting a biological sample (i.e. a tissue biopsy lysate) with a plurality of beads (see Fig. 1) and then co-isolating the total nucleic acids (see Figure 1).  
	Claim 25 requires that the biological sample comprises less than about 20 milligrams of cellular material.  Henning et al. teach obtaining 10um sections of paraffin-embedded breast cancer and paired noncancer tissue blocks.  Such a thin slice inherently is expected to be less than 20 milligrams of cellular material.  
The reference further teaches amplifying both the RNA and DNA extracted from step (b).  The RNA as amplified using quantitative PCR to assess expression of genes (p. 1847) and the 
With regard to claims 27, 28, and 29 the claim requires contacting the biological sample with a plurality of beads, wherein the plurality of beads comprises at least “two different types.”  The beads used by Henning et al. comprise two different types of beads (1) magnetic meads and (2) silica coated beads.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 22, 23, 24, 25, 26, 27, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook  (US 20160024595) in view of Henning et al. and Wang et al. (J. Nanosci. Nanotechnol. 17, 802–806, 2017).    

Alsobrook teach that a molecular signature is used to characterize a sample, and that the molecular signature can be a gene expression profile or a gene sequence profile (¶45). The reference teaches that a “gene” refers to a linear sequence of nucleotides along a segment of DNA (¶ 52), and a “gene expression product” includes mRNA (¶53).   
Alsobrook teach that a lesion of a subject is identified to comprise melanoma by a method that includes determining the levels of expression products LINC00518 and PRAME (¶0038).  LINC00518 is a synonym for LINC as set forth in the current claims.   Alsobrook teach RNA detection can be accomplished by microarray or by using labeled probes (¶78, ¶87), both of which are methods in with a “set of probes” that hybridizes with the target genes are contacted.  
The reference teaches that the sample may be obtained by any technique including scraping of the skin, biopsy or suction (¶48).  The cellular sample may be obtained from blood, serum, plasma, hair, sweat, tears, urine, or any combination thereof (¶48).   All of these are non-invasive or minimally invasive.  The cellular material may be obtained from skin samples (¶ 48). Alsobrook  additionally provide a non-invasive method for collecting skin cells comprising cellular materials including genes or gene expression products.  The non-invasive method involves a tape stripping procedure.  The tape-harvested genes and gene products are comparable in quality and utility to recovering such molecules by biopsy (¶46).  
Alsobrook teach that  a mutational change can be determined by identifying a mutation compared to the gene of interest in a control sample obtained from the individual for example, 
The tape-stripping method captures cellular material that is suspicious of being melanoma.  Genes or gene expression products obtained from skin cells collected are analyzed.  For example, RNA is reverse transcribed into cDNA and amplified by PCR, or one or more genes are isolated and/or purified from a collected skin sample and then sequence to obtain a gene sequence profile (¶47).   The gene sequences provide information concerning mutations which have influence on the characterization of a pigmented skin lesion in a subject (¶75).   Alsobrook teaches that the skin sample obtained using the tape stripping include epidermal cells, including keratinocytes, and melanocytes (¶188).  Alsobrook teaches that the tape stripping method removes superficial cells from the surface of the cells (¶177), and involves applying an adhesive tape to the skin and removing it, and that one to about ten adhesive tapes can be sequentially applied to the skin and removed from the skin (¶178), by stripping the same site multiple times, samples of different depths are obtained, inherently.  The reference teaches storing stripped samples in the freezer or on dry ice; stored this way the DNA or RNA is inherently stable on the patches for at least one week (¶213).   
Alsobrook teaches that the cells of the sample are lysed, and nucleic acid molecules are isolated and/or purified from the lysed cells and cellular materials by any number of means well known to those skilled in the art (¶193).  Alsobrook teaches that in some embodiments one or more of the nucleic acid molecules in the sample is amplified after they are isolated, and the 
Alsobrook teaches RNA isolation using a Total Nucleic Acid Protocol which includes combining lysates from skin tapes to a binding bead master mix and recovering RNA (¶220).  Isolation of total RNA from a stripped skin sample would inherently comprise isolating microbial RNA since skin samples stripped skin samples would inherently include microbial organisms that inherently are present on skin.  
Alsobrook does not teach a method which includes co-isolating RNA and genomic DNA from a plurality of beads and then amplifying both the RNA and genomic DNA that was isolated from the sample.    
At the time the invention was made, both Henning and Wang had taught methods in which DNA and RNA were co-isolated, followed by subsequent analysis of cancer markers in both types of nucleic acid. 
For example, Henning et al. teach a method for detecting nucleic acid expression level and a modification in DNA in a biological sample comprising contacting a biological sample obtained from an individual in need thereof with a plurality of beads and co-isolating RNA and genomic DNA from the plurality of beads.  In particular Henning et al. teach a method to isolate total nucleic acids from tissue using iron oxide beads coated with a nanolayer of silica (p. 1846, Col. 1, and Figure 1).  The method includes contacting a biological sample (i.e. tissue biopsy  lysate) with a plurality of beads (see Fig. 1) and then co-isolating the total nucleic acids (see Figure 1).  

Similarly, Wang et al. teaches simultaneous extraction of DNA and RNA from carcinoma cells using silica-coated magnetic nanoparticles.  Like Henning, Wang et al. teaches contacting the biological sample with silica-coated magnetic beads, co-isolating DNA and RNA and amplifying both RNA and genomic DNA extracted from step (b).  Wang et al. teaches that the DNA and RNA isolated using the method were suitable for downstream activities such as PCR and RT-PCR.  
With regard to claims 27, 28, and 29 the claim requires contacting the biological sample with a plurality of beads, wherein the plurality of beads comprises at least “two different types.”  The beads used by Henning et al. and Wang et al. comprise two different types of beads (1) magnetic meads and (2) silica coated beads.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Alsobrook so as to have employed a method which included contacting a biological sample obtained from an individual in need thereof with a plurality of silica-coated magentic beads, co-isolating the DNA and RNA and amplifying both the genomic DNA and RNA for further downstream detection of mutational changes and gene expression markers.  One would have been motivated to modify the method of Alsobrook so as to co-isolate the nucleic RNA and DNA in order to enable analysis of both types of skin cancer markers taught by Alsobrook, both detecting mRNA markers and 
Regarding claim 7, Alsobrook teaches that the sample can be blood or serum.  Isolating total nucleic acids from blood or serum would inherently include isolating circulating genomic DNA, and thus, the co-isolated genomic DNA would inherently comprise cell-free circulating genomic DNA.  
Regarding claims 25, 26, and 10, Alsobrook discloses a method wherein nucleic acid from up to 10 patches may be combined for analysis (178), and Alsobrook also discloses that the methods have high sensitivity and specificity when analyzed with about 250-1000 pg of RNA (124).   The reference does not expressly state that the yield from the multiple patches (i.e. the sample) is greater than at least about 200 picograms, nor does the reference specifically state that the biological sample comprises less than about 20 milligrams of cellular material, or 500 micrograms.  However, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have sampled adequate skin tape patches on a lesion to ensure that at least about 250-100 picograms of RNA were collected in order to achieve the disclosed high specificity and sensitivity disclosed by Alsobrook.  It is inherent that achieving such a quantity of nucleic acid could be accomplished by skin samples that are less than 20 milligrams, or even less than 500 micrograms, as evidenced by the instant specification. (The .  

Claims 16, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook  (US 20160024595) in view of Henning et al. and Wang et al. (J. Nanosci. Nanotechnol. 17, 802–806, 2017) as applied to claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 22, 23, 24, 25, 26, 27, 28, and 29 above, and further in view of Huang et al. (SCIENCE 22 Feb 2013 Vol 339, Issue 6122 pp. 957-959).  
 	The teachings of Alsobrook, Henning and Wang as they relate to claim 1 are given previously in this office action and are fully incorporated here.  
	Alsobrook, Henning and Wang do not teach a method wherein the mutational change comprises a mutation in TERT, the gene which is the elected species. 

	Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have included these TERT mutations in the gene sequence profile taught by Alsobrook, and to have assayed skin samples for the presence of the mutation in PCR amplified genomic DNA.  One would have been motivated to include the TERT mutations because they were highly prevalent in melanoma tumors and absent from matched normal samples, and Huang et al. teach that they likely function as driver events in human melanoma.  Therefore, assaying for these mutations would provide information as to whether or not the sample contains this melanoma marker.  
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook  (US 20160024595) in view of Henning et al. and Wang et al. (J. Nanosci. Nanotechnol. 17, 802–806, 2017) as applied to claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 22, 23, 24, 25, 26, 27, 28, and 29  above, and further in view of TechNote 302 (Bangs Laboratories, p. 1-5, June 2016), and CN 106119242).
 	The teachings of Alsobrook et al. in view of Henning and Wang are given previously in this office action and fully incorporated here. 
	The references are silent as to the size of the beads employed in nucleic acid isolation. 
	The instant specification does not provide any evidence of the criticality of this sized bead. 
 	At the time the invention was made, beads at or around 1 micron in size were known for nucleic acid absorption and isolation.  For example, CN106119242 teach that magnetic beads for the extraction of DNA are preferably 1 micron (machine translation, p. 4, second to last ¶).  The TechNote teaches nucleic acid adsorption to 0.9 micrometer silica microspheres (p. 2, second column).  Using the same significant digit convention as applicant, a 0.9 micrometer bead is equivalent to a 1 micron bead.  Jolivet teaches DNA and RNA purification using magnetic beads that are 1 micron (p. 1).  
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Alsobrook et al. in view of Henning and Wang so as to have employed a silica-coated magnetic bead that was 1 micron.  This would have been an obvious modification because the prior art teaches examples of 1 micron beads that are used for the isolation of nucleic acids, and so it would have been obvious to employ the same sized bead to achieve the predictable outcome of co-isolating nucleic acids as taught by Henning and Wang.  Using the known technique of isolating nucleic acids using a 1 micron bead would have been obvious to one of ordinary skill in the art because the same technique was used in other, similar situations, and indeed taught as a preferred size by CN 106119242.  
Response to Remarks
 	Any rejection or objection which is not reiterated or specifically addressed was overcome by applicant’s amendment to the claims.   
	Applicant argues that it would not have been obvious to a person of ordinary skill to have modified the bead-based copurification method from Henning or Wang with non-invasive or minimally invasive sampling because it would have been unpredictable from the cited references if such a method would work.  However, the starting point of the rejection is the Alsobrook reference which already taught nucleic acid isolation from a non-invasive or minimally invasive sample.  Furthermore, this argument is an attorney argument which is not supported by any evidence on the record.  The prior art reference of Alsobrook teaches a variety of non-invasive samples and teaches RNA isolation using a bead-based method.  There is no evidence on the record to support applicant’s unsubstantiated argument that the outcome of the combination suggested in the reference was unpredictable.  The cited references are all dealing with nucleic acid purification.  
	Applicant argues that the amounts of tissues provided in Henning and Wang were likely greater than would be obtained using non-invasive or minimally invasive sampling.   Most of the claims have no limitation on the amount of tissue sampled, and are inclusive of any kind of minimally invasive technique, of which many are taught by Alsobrooke, and for which there is no limit on the amount of sample obtained for extraction.  This is a feature that would have been readily optimizable in order to ensure obtaining the requisite amount of nucleic acid for the detection methods taught in the reference.  The claims are not limited to skin samples obtained using an adhesive patch.  Furthermore, Alsobrook teaches for skin samples obtained via an adhesive patch to apply multiple patches as necessary to increase the amount of skin obtained if necessary.   The rejection is updated and modified to address the amended claims and maintained.  
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Enderle et al. teach co-isolation of exosomal RNA and cell-free DNA in plasma from melanoma patient samples, PCR amplification, and mutation detection.  The method includes a step of binding to a silica column, and detecting mutations, but it does not teach analyzing gene expression.  (Enderle et al. 2014.  Monitoring therapy response and resistance mutations in circulating RNA and DNA of plasma from melanoma patients.  Obtained from http://cpnr-
	Dobbling et al. explicitly teach that isolating DNA and RNA from a biopsy sample will help save significant material from which mostly only small amounts are available (last sentence).  The reference does not employ co-isolating from a plurality of beads.  (Dobbling et al. Biotechniques 1997.  22:88-90).
 	DermTech Instructions teaches an Adhesive Skin Biopsy Kit that contains all the necessary materials to non-invasively collect and mail a skin sample for gene expression analysis.  The reference teaches a method that is very similar to the method employed in the instant specification (see Figure 14 ¶286).  The specification teaches that each patch about 250-300 micrograms of tissue (see figure 15 ¶289).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Juliet Switzer
Primary Examiner
Art Unit 1634


/JULIET C SWITZER/Primary Examiner, Art Unit 1634